         Case 1:13-cr-00114-DC Document 31 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                 :           ORDER

            - against -                  :           13 Cr. 114 (DC)

JONATHAN COLON,                          :

                        Defendant.       :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

            Mr. Colon's request for the appointment of counsel to

bring civil claims is denied.        If he wishes to bring such

claims, he may file a separate civil action, which he can do

with the assistance of retained counsel or pro se.

            The Court notes that Mr. Colon was not sentenced as a

"cooperator" and the Government did not submit a 5K1 letter.

            SO ORDERED.

Dated:      New York, New York
            November 4, 2020



                                         ___s/Denny Chin______________
                                         DENNY CHIN
                                         United States Circuit Judge
                                         Sitting by Designation
